Title: Notes for Virginia Constitutional Convention, 1 October 1829
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        Divn. of powers to weaken each br. & to balance the whole [ ] Hence Leg. Ex. & Judy. The 2 houses, the
                            veto of Ex & indepce of Judges, liable however to impt. & removal &c
                        Case of negroes--persons as well as property. the sympathy of white population in one branch of Legisl:
                            protect ym agst. masters—the interest of masters  protect ym agst. disproportionate taxation.
                        Charters of incorpn. secured agst—perpetuities—
                        By laws to be subject to veto of Genl. authory—
                        Definition of Libel
                        Rel. Liberty
                        
                            
                                
                            
                        
                    